Upon remittitur from the Court of Appeals, judgment, Supreme Court, Bronx County (Dominic R, Massaro, J.), rendered December 12, 1991, convicting defendant, after jury trial, of criminal possession of a controlled substance in the fifth degree and sentencing him to 2 to 6 years imprisonment, unanimously affirmed.
Defendant failed to preserve the right to appellate review of his sole issue of proof of his knowledge of the weight of the cocaine. Furthermore, upon reexamination of the facts, we find that this record does not warrant consideration of the issue under our "interest of justice” authority (CPL 470.15 [3]). Concur—Murphy, P. J., Sullivan, Wallach and Asch, JJ.